DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt (US PG Pub No. 2008/0154314 A1; cited in Applicant’s IDS) in view of Brown et al. (US PG Pub No. 2006/0241776 A1; cited in Applicant’s IDS), Bhatnagar et al. (US PG Pub No. 2009/0048675 A1), and Martineau et al. (US PG Pub No. 2014/0039565 A1).
The recitation “a surgical implant” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a Kropa v. Robei, 88 USPQ 478 (CCPA 1951).
Regarding independent claim 1 and independent claim 13, and referring to Figures 3-5, McDevitt ‘314 discloses a surgical implant (105), comprising: 
a body (110 + 115 + 120) that extends along a longitudinal axis between a drive head (cap 120 – [0092]) and a tip (127), said body including a cannulation (first interpretation – cannulation of frame 110, i.e., “If desired, screw frame 110 may have a solid floor between all of the screw threads 135, and apertures 145 may comprise openings in the floor of screw frame 110”, wherein said “a solid floor” is broadly interpreted to represent a cannulated wall circumferentially extending about core 115 – [0078]; second interpretation - cannulation of frame 110, as disclosed in [0085]; third interpretation – cannulation 153 of core 115) disposed about said longitudinal axis and extending from said tip to said drive head; and
a solid thread (135) that wraps around said body.
McDevitt ‘314 discloses a porous region (core 115 comprises perforations 150 and is formed of a porous material - [0087]-[0089]). McDevitt ‘314 further discloses ([0078]) “If desired, screw frame 110 may have a solid floor between all of the screw threads 135, and apertures 145 may comprise openings in the floor of screw frame 110”, wherein said “a solid floor” is broadly interpreted to represent a cannulated wall with openings (porosity) circumferentially extending about core 115. However, it is not entirely clear if the porous region(s) of McDevitt ‘314 circumferentially extend about said body between (or formed between) adjacent revolutions of said solid thread 

Brown et al. ‘776 teaches (Figure 25) a surgical implant (anchor 750” – [0082]; [0083]) comprising a body that extends along a longitudinal axis between a drive head (754”/766”) and a tip (756”), a solid thread (thread 760”, which are the white areas made from solid and non-porous metal – [0083]) that wraps around (or spirals about) said body, and a porous region (the gray areas, which are made from porous metal – [0083]) circumferentially extending about said body between (or formed between) adjacent revolutions of said solid thread in order to encourage/facilitate tissue ingrowth into the pore spaces of the porous material (Abstract; [0002]; [0041]; [0042]; [0080]; [0084]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a porous region circumferentially extending about a body between (or formed between) adjacent revolutions of a solid thread, as taught by Brown et al. ‘776, with the invention of McDevitt ‘314, in order to encourage/facilitate tissue ingrowth into the pore spaces of the porous material.
Bhatnagar et al. ‘675 teaches (Figure 47, Figure 52, and Figure 54) a surgical implant (Figure 52 – cannulated anchor 710; Figure 54 - cannulated anchor 730) comprising a body that extends along a longitudinal axis between a drive head (703, 707) and a tip (704, 708), a solid thread (Figures 52, 54 - the white threads are solid; Figure 47 – solid thread 822) that wraps around (or spirals about) said body, and a porous region (Figures 52, 54 - the gray areas are porous; Figure 47 – porous region 826) circumferentially extending about said body between (or formed between) adjacent Bhatnagar et al. ‘675, with the invention of McDevitt ‘314, in order to encourage/facilitate tissue ingrowth into the pore spaces of the porous material.
Martineau et al. ‘565 teaches (Figures 3A, 3B) a surgical implant (cannulated anchor 200) comprising a body that extends along a longitudinal axis between a drive head (18/24) and a tip (22/20), a solid thread (thread 202, which is disclosed as solid and free of pores – [0066]) that wraps around (or spirals about) said body, and a porous region (region 204 – [0059]; [0060]; [0066]) circumferentially extending about said body between (or formed between) adjacent revolutions of said solid thread (clearly shown in Figures 3A, 3B) in order to encourage/facilitate tissue ingrowth into the pore spaces of the porous material ([0057]; [0060]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a porous region circumferentially extending about a body between (or formed between) adjacent revolutions of a solid thread, as taught by Martineau et al. ‘565, with the invention of McDevitt ‘314, in order to encourage/facilitate tissue ingrowth into the pore spaces of the porous material.
McDevitt ‘314 are capable of receiving a suture or sutures, and the surgical implant of McDevitt ‘314 is therefore capable of anchoring a suture or sutures.
Regarding claim 3, McDevitt ‘314 teaches wherein said surgical implant is an interference screw (105 – [0076]). 
Regarding claim 4, McDevitt ‘314 teaches porous materials that inherently include a plurality of interconnected pores ([0088]; [0089]). Further, McDevitt ‘314 in view of each of Brown et al. ‘776 ([0042]; [0084]), Bhatnagar et al. ‘675 (Figures 20-22 and paragraphs [0160]-[0163] and [0189]), and Martineau et al. ‘565 (Figures 3A, 3B – pores 208 and paragraphs [0064] and [0066]) teaches wherein said porous region includes a plurality of interconnected pores.
Regarding claim 5, McDevitt ‘314 teaches wherein said tip and said drive head are solid (Figures 3-5 and claim 5). Further, McDevitt ‘314 in view of Brown et al. ‘776 teaches wherein said tip and said drive head are solid (Brown et al. ‘776  - Figure 25 and paragraph [0083]).
Regarding claim 6 and claim 15, McDevitt ‘314 teaches comprising a porous extension (perforations 150) that extends from said porous region to said cannulation. Further, McDevitt ‘314 in view of Martineau et al. ‘565 teaches comprising a porous extension that extends from said porous region to said cannulation (Martineau et al. ‘565 – passages 210). Additionally, McDevitt ‘314 in view of Bhatnagar et al. ‘675 teaches comprising a porous extension that extends from said porous region to said cannulation (Bhatnagar et al. ‘675 – passages 736 – [0243]).  
Regarding claim 7 and claim 14, McDevitt ‘314 teaches comprising a vent that connects between said cannulation and said porous region, or formed through said inner wall, (vents 150 and/or vents 145). Further, McDevitt ‘314 in view of Martineau et al. ‘565 teaches comprising a vent that connects between said cannulation and said porous region (Martineau et al. ‘565 – vents 210). Additionally, McDevitt ‘314 in view of Bhatnagar et al. ‘675 teaches comprising a vent that connects between said cannulation and said porous region (Bhatnagar et al. ‘675 – vents 736 – [0243]).
Regarding claim 8 and independent claim 13, McDevitt ‘314 teaches wherein said body includes an inner wall that circumscribes said cannulation, said inner wall being solid (first interpretation - “If desired, screw frame 110 may have a solid floor between all of the screw threads 135, and apertures 145 may comprise openings in the floor of screw frame 110”, wherein said “a solid floor” is broadly interpreted to represent a cannulated wall circumferentially extending about core 115 – [0078]; second interpretation – a wall of core 115).  Further, McDevitt ‘314 in view of Martineau et al. ‘565 teaches wherein said body includes an inner wall that circumscribes said cannulation, said inner wall being solid (Martineau et al. ‘565 – Figure 3B - inner wall of cannulated passage 206). Additionally, McDevitt ‘314 in view of Bhatnagar et al. ‘675 teaches wherein said body includes an inner wall that circumscribes said cannulation, said inner wall being solid (Bhatnagar et al. ‘675 – Figure 54 – inner wall 733 of cannulation 732).
McDevitt ‘314 teaches comprising a solid strut (140) that connects between said solid thread and said cannulation (or inner wall).
Regarding claim 10 and independent claim 13, McDevitt ‘314 teaches wherein said solid thread includes a minor diameter (closest to cannulation or inner wall) and a major diameter (the outermost edge, which is away from cannulation or inner wall), and said solid thread is completely solid between said minor diameter and said major diameter (clearly shown in the figures).  Further, McDevitt ‘314 in view of each of Bhatnagar et al. ‘675 (Figures 52 and 54) and Martineau et al. ‘565 (Figure 3B) teaches wherein said solid thread includes a minor diameter (closest to cannulation or inner wall) and a major diameter (the outermost edge, which is away from cannulation or inner wall), and said solid thread is completely solid between said minor diameter and said major diameter.  
Regarding claim 11, McDevitt ‘314 teaches wherein said body and said porous region are made of the same material (polymer material, rather than polymer and metal – [0092]). Further, McDevitt ‘314 in view of Brown et al. ‘776 teaches wherein said body and said porous region are made of the same material (Brown et al. ‘776 teaches utilizing metal for both the solid thread and porous region – [0083]).  
Regarding claim 12, Figures 4 and 5 of McDevitt ‘314 clearly show wherein said porous region is disposed in a portion of said body that extends between said cannulation and said solid thread. This subject matter is also taught by McDevitt ‘314 in view of each of Brown et al. ‘776, Bhatnagar et al. ‘675, and Martineau et al. ‘565 (explained in the rejection of independent claims 1 and 13, above). 
McDevitt ‘314 in view of each of Brown et al. ‘776, Bhatnagar et al. ‘675, and Martineau et al. ‘565 teach wherein said porous region includes “a height” that extends across at least two of said revolutions of said solid thread (please, refer to the rejection of independent claims 1 and 13, wherein each of the porous regions of Brown et al. ‘776, Bhatnagar et al. ‘675, and Martineau et al. ‘565 comprises “a height” that extends across at least two of said revolutions of said solid thread).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.